Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending.
Claims 19-20 are rejected herein.
Claims 1-18 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR (KR 10-2020-0069227 on 6/08/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 and 5/171/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR102308450 B1 to Jaehun Lee et al in view of US 2008/0062099 to Oshima.
	
Jaehun Lee et al. discloses  a  display apparatus comprising:

a base (10)

a stand (20) vertically extending upward from the base;

a head (30) having a display provided on a front surface thereof and pivotable between a landscape mode in which a long side of a circumference is in a horizontal state and a portrait mode in which the long side is in a vertical state;

a penetration groove (50)  extending along the circumference of the head;

a shaft (21, 40) horizontally passing through the stand and horizontally extending to an inside of the head through the penetration groove;

Jaehun Lee discloses a connecting pin 22 (fig. 10) protruding toward the through hole 34 may be formed in the stand bar (20); the connecting pin 22 may be connected to a connecting bar but is silent a nut is fastened to an end of the shaft and located at an opposite side of the circumference of the head with respect to the stand; and
a first friction washer provided on an outer circumference of the shaft and located between the nut and the stand and a second friction washer provided on the outer circumference of the shaft and located between the circumference of the head and the stand
Oshima, in the same field of invention, discloses a discloses a fixed member 14 that is used to prevent a display section from falling over is attached to  the fixed pin 13 (fig. 2). It would have been obvious  to one of ordinary skill in the art before the effective date of the claimed invention to employ the technique of Oshima with a nut is fastened to an end of the shaft and located at an opposite side of the circumference of the head with respect to the stand; and a first friction washer provided on an outer circumference of the shaft and located between the nut and the stand and a second friction washer provided on the outer circumference of the shaft and located between the circumference of the head and the stand in order to provide more friction hold and restraining the display section from falling.

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references provide a display apparatus with a stand, base and penetration groove:
US 6504707, US 5941493, US 5494447, KR 100963145 B1, KR 20050093377 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632